               Case 18-22369                     Doc           Filed 08/05/19           Entered 08/05/19 15:20:41                  Desc Main
                                                                   Document             Page 1 of 8
 Fill in this information to identify the case:

  Debtor 1         Maria J. Ortega

  Debtor 2       Ezequiel Ortega

 United States Bankruptcy Court for the: Northern District of Illinois

 Case number :      18-22369



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                      12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of                NewRez LLC d/b/a Shellpoint Mortgage Servicing                               Court claim no.                                       3
     creditor:                                                                                           (if known):
     Last 4 digits of any number                                                                         Date of payment change:                   09/01/2019
     you use to identify the debtor's                                         2370                       Must be at least 21 days after date of
     account:                                                                                            this notice

                                                                                                         New total payment:                        $1,571.67
                                                                                                         Principal, interest, and escrow, if any


Part 1:       Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ] No
      [X]     Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                        Describe the basis for the change. If a statement is not attached, explain why:

                               Current escrow payment: $382.74                                New escrow payment: $438.33



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?

      [X]     No

      []     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a
                       notice is not attached, explain why:

                       Current interest rate:                                        New interest rate:
                       Current Principal and interest payment:                       New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?

       [X]    No

       [ ] Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                        agreement. (Court approval may be required before the payment change can take effect).
                        Reason for change:
                            Current mortgage payment:                                         New mortgage payment:




Official Form 410S1                                                      Notice of Mortgage Payment Change                                                     page 1
                  Case 18-22369                  Doc       Filed 08/05/19            Entered 08/05/19 15:20:41                    Desc Main
                                                               Document              Page 2 of 8
Debtor 1 Maria J. Ortega                                                              Case number (if known)           18-22369
                First Name              Middle Name           Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


[]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


          /s/ Julian Cotton                                                                 Date       08/05/2019
    Signature



Print:                       Julian Cotton                                       Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email              bkcrm@padgettlawgroup.com




Official Form 410S1                                                   Notice of Mortgage Payment Change                                       page 2
          Case 18-22369      Doc     Filed 08/05/19 Entered 08/05/19 15:20:41          Desc Main
                                         Document   Page 3 of 8
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

                                                                                                 5th
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

August, 2019.



                                                    /S/ Julian Cotton

                                                    ___________________________________
                                                    JULIAN COTTON
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    bkcrm@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                   page 3
            Case 18-22369      Doc      Filed 08/05/19   Entered 08/05/19 15:20:41   Desc Main
                                            Document     Page 4 of 8

                                  SERVICE LIST (CASE NO. 18-22369)

Debtor
Maria J. Ortega
3230 N Central Park Ave
Chicago, IL 60618

Co-Debtor
Ezequiel Ortega
PO Box 352
Oak Park, IL 60303

Attorney
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Trustee
Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

US Trustee
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604




Official Form 410S1                       Notice of Mortgage Payment Change                      page 4
Case 18-22369   Doc   Filed 08/05/19   Entered 08/05/19 15:20:41   Desc Main
                          Document     Page 5 of 8
Case 18-22369   Doc   Filed 08/05/19   Entered 08/05/19 15:20:41   Desc Main
                          Document     Page 6 of 8
Case 18-22369   Doc   Filed 08/05/19   Entered 08/05/19 15:20:41   Desc Main
                          Document     Page 7 of 8
Case 18-22369   Doc   Filed 08/05/19   Entered 08/05/19 15:20:41   Desc Main
                          Document     Page 8 of 8
